UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-K (Mark One) ☑ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 28, 2014 Or ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.0-24993 LAKES ENTERTAINMENT, INC. (Exact name of registrant as specified in its charter) Minnesota 41-1913991 (State or other jurisdiction of (I.R.S., Employer incorporation or organization) Identification No.) 130 Cheshire Lane, Suite101, Minnetonka, Minnesota 55305 (Address of principal executive offices) (952)449-9092 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $0.01par value The NASDAQ Stock Market LLC Securities registered pursuant to Section12(g) of the Act: None. (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes
